■ Maxwell, J.
Mode of collecting the amounts found to have been illegally drawn by county officers, as shown by the examiners sent out by the- ; state auditor.
! It has been a question whether the prosecuting attorney or county commissioners are to bring the suit. Suit was brought by the prosecutor in his own name on behalf of the county against G. W. Spencer, ex-county commissioner, for the amount found against him in the Musser report. Held, that the prosecutor is authorized tobring the suit at his will' and pleasure, without first getting the author-I ity from the commissioners.